On October 27, 2003, the defendant was sentenced to the following: Count I: Ten (10) years in the Montana Women’s Prison for the offense of Operation of Unlawful Clandestine laboratory, a felony; Count II: Five (5) years in the Montana Women’s Prison, to run concurrent with Count I, for the offense of Criminal Possession of Dangerous Drugs, a felony; and Count III: Six (6) month commitment to the Yellowstone County Detention Facility, to run concurrent with Counts I and II, for the offense of Criminal Possession of Dangerous Drugs, a misdemeanor.
On September 24, 2004, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present, and was represented by Sandy Selvey. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
*85DATED this 19th day of October, 2004.
The Sentence Review Division finds that the reasons advanced for modification are sufficient to hold that the sentence imposed, is clearly excessive when compared to sentences for the same background or lack thereof.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be modified as follows: Count I: Commitment of Five (5) years to the Department of Corrections; Count II: Commitment of Five (5) years to the Department of Corrections, to run concurrent to Count I; and Count TIT: Commitment of Six (6) months to the Yellowstone County Detention Facility, all time suspended, to run concurrent to Counts I and II.
Done in open Court this 24th day of September, 2004.
Chairperson, Hon. Marc G. Buyske, Member, Hon. Gary L. Day and Member, Hon. John Whelan.